In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-149 CR

____________________


TERRELL WILSON MCCARRELL a/k/a TERRELL MCCARRELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 76465




MEMORANDUM OPINION 
	Appellant Terrell Wilson McCarrell, also known as Terrell McCarrell, pled no contest
to possession of a controlled substance.  The trial court deferred adjudicating McCarrell
guilty, placed him on probation for ten years, and assessed a fine of $2,000.00. 
Subsequently, the State filed a motion to revoke probation, in which it alleged that McCarrell
had violated the terms of his probation by providing a urine sample that showed the presence
of metabolic byproducts of cocaine.  McCarrell pled "true" to the allegation.  The trial court
revoked McCarrell's probation, adjudicated him guilty, and sentenced him to eight years of
confinement.  
	McCarrell's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On August 24, 2006, we granted an extension of time for McCarrell to file a pro
se brief.  We have not received a pro se brief from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
  
								   HOLLIS HORTON
								            Justice

Submitted on November 28, 2006
Opinion Delivered December 6, 2006
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ. 
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.